                                                                                                                          about:blank


                                                                                USDSSDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #: _ _ _ __ _
                                                                                DATE FILED: S" / l~ ( « I
         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
          ------------------------------------ X

          UNITED STATES OF AMERICA                                         ORDER

                          - V. -                                           20 Cr. 640 (K.MW)

          VETTHYA ALCIUS,

                            Defendant.
          -- - - - -- - - -- - -------- -- -------------          X

                                ORDER ACCEPTING PLEA ALLOCUTION
                             BEFORE A UNITED STATES MAGISTRATE JUDGE

         KIMBA M . WOOD, District Judge:

                 On January 5, 2021 , United States Magistrate Judge Kevin Nathaniel Fox presided over

         the plea allocution in the above captioned matter and reported and recommended that the named

         defendant's plea of guilty be accepted. The Court having reviewed the transcript of the allocution,

         the charging papers, and all other pertinent parts of the record, finds that the plea accords with the

         requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court

         adjudges the defendant guilty of the offense to which the gui 1ty plea was offered. The Clerk is

         directed to enter the plea.



         Dated: New York, New York
                 Mu l1 I 3 .  2021



                                                               KIMBA M. WOOD
                                                        UNITED STATES DISTRICT JUDGE




1 of I                                                                                                            5/ 17/2021, 9:00 AM
